Citation Nr: 0333248	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from April 1941 to October 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee  (RO), which denied the benefit sought 
on appeal.   

The Board construes the statement from the veteran received 
inMarch 2002 as a notice of disagreement with the January 
2002 rating action.  The veteran subsequently perfected his 
appeal.    


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1945, the RO 
denied the veteran's claim of entitlement to service 
connection for a left varicocele.

2.  The evidence received since the RO's unappealed May 1945 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a left varicocele.


CONCLUSIONS OF LAW

1.  The May 1945 rating decision, which denied the veteran's 
claim of entitlement to service connection for a left 
varicocele, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the May 1945 
rating decision is new and material, and serves to reopen the 
claim for entitlement to service connection for a for a left 
varicocele. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001.  As the present claim was received prior that date, 
these amendments are not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The RO notified the veteran of the VCAA and what evidence the 
VA would obtain in an October 2002 statement of the case.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Under that decision no less than a one-
year notice for response is required.  The RO notified the 
veteran of VCAA in October 2002, more than one year ago and 
in January 2003 he submitted additional evidence.  For the 
purpose of reopening the veteran's claim the Board finds that 
the requirements of the VCAA have been met and this decision 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran's service medical records include the report of 
an April 1941 enlistment examination, which regarding the 
genito-urinary system contains findings of varicocele, left, 
moderately, severe, no symptoms, no disabilities.  

The report of an October 1943 examination at discharge noted 
that the veteran reported having pain in the left groin, the 
circumstances under which it incurred were unknown. The 
examiner's opinion was that this was not incurred in service.  
On examination, the report noted varicocele, moderate, 
symptomatic.  The report also noted findings of  varicocele, 
left, chronic, moderate, symptomatic, cause undetermined, and 
EPTE (existing prior to enlistment), and that the condition 
was not aggravated by service.  

In a May 1944 rating decision, the RO denied the claim for 
service connection on the basis that the varicocele condition 
was noted on examination at induction, and no aggravation was 
shown in service.  The veteran was notified of that decision 
and of his appellate rights in May 1944.  He did not appeal 
the May 1944 rating decision, which therefore became final.  
38 U.S.C.A. § 7105 (West 2002).

An April 1945 statement from W. A. B., M. D., certified that 
he had examined the veteran that month.  Dr. B. stated that 
on examination of the veteran he found a varicocele of the 
left scrotum about the size of a small walnut; having had an 
appendectomy in June 1944, which the physician believed was 
connected to his stomach trouble.

In a May 1945 rating decision, the RO denied the veteran's 
claim for service connection on the basis that the above 
statement presented no new and material evidence to establish 
service connection for the varicocele on the basis of 
aggravation.  The veteran filed a notice of disagreement 
(NOD) with that decision in July 1945.  In August 1945 the RO 
notified the veteran of its receipt of the NOD, and provided 
the veteran with a Form P-9 and instructions for filing that 
form to perfect his appeal.  

In August 1945 the veteran filed a Form P-9, which addressed 
the May 1944 rating decision.  In September 1945, the RO 
notified the veteran that the one-year time limit for 
appealing the May 1944 rating decision was expired.  In that 
notification letter, the RO also provided the veteran another 
Form P-9 with instructions that he had until May 30, 1946 to 
appeal from the May 1945 rating decision.  The veteran did 
not appeal the May 1945 rating decision.  As the veteran 
received notice of his appellate rights but did not perfect 
his appeal of the May 1945 decision, that decision therefore 
became final.  38 U.S.C.A. § 7105 (West 2002).  However, the 
veteran may reopen his claim by the submission of new and 
material evidence.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  In Hodge, the 
Federal Circuit further noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  Hodge, supra.

The evidence associated with the veteran's claims file 
subsequent to the May 1945 rating decision includes private 
and VA medical records, lay statements, and service documents 
consisting of a certificate of honorable discharge and an 
enlisted record document.  Chronologically, the evidence 
received after the May 1945 rating decision is as follows.

A VA hospital final summary report of treatment from August 
1952 to September 1952 includes findings from a physical 
examination on admission, including a finding of a small 
varicocele on the left.

In a March 2001 statement from M. J. P., D.O., he stated that 
he had been the veteran's family practice physician since 
1985.  He also noted that the veteran had complaints of some 
scrotal tenderness and aching sensation and that physical 
examination had shown only some increased scrotal varices 
that seemed to respond to support and anti-inflammatories.  
This had been a long-term problem over many years but had 
never worsened to the extent of considering surgical 
intervention.

There are various VA medical records and private medical 
records reflecting treatment from the 1980s to 2001 for 
different medical conditions and disorders.

Lay statements received in October 2001 and March 2002 from 
family and acquaintances attest essentially that the veteran 
received a medical discharge from service due to his 
varicocele.

There are various reflecting treatment for different medical 
conditions and disorders.

Private medical records include a January 2003 diagnostic 
imaging report containing findings, and the following 
opinion: (1) atrophy of the left testicle with focal 
hypoechoic rim and hyperechoic central area similar to 
previous study, exact etiology undetermined, however; (2) 
evidence of varicocele formation on the left with extremely 
slow venous outflow raising question of extremely slow venous 
outflow raising question of possible venous infarct in the 
testicle; and (3) overall normal appearance of the right 
testicle with normal flow pattern and minimal hydrocele.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 
3.306 (2003).

Lay statements are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In this regard, the additional medical records received since 
the May 1945 rating in clued private medical records which 
indicates that the left varicocele is symptomatic.  As such 
the Board finds that this evidence is new and material and 
the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left varicocele is reopened and 
to this extent only the appeal is granted.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for, a remand of the underlying service connection 
claim is necessary to accord the RO an opportunity to 
adjudicate the issue on a de novo basis.

In this regard the Board finds that a specialized examination 
would be of assistance in adjudicating this claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders in order to determine whether 
the left varicocele was aggravated by 
active duty. The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished. It is requested that the 
examiner obtain a detailed clinical 
history.

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the left varicocele 
noted at the time of the service entrance 
examination underwent a chronic increase 
in severity during service beyond natural 
progression? A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the RO should 
readjudicate the issue on appeal on a de 
novo basis.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be retuned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



